IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46942

STATE OF IDAHO,                                  )
                                                 )   Filed: July 6, 2020
       Plaintiff-Respondent,                     )
                                                 )   Melanie Gagnepain, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
ESPERANZA ELIDA ESPINOZA,                        )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Appeal, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before HUSKEY, Chief Judge; GRATTON, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Esperanza Elida Espinoza was found guilty of four counts of felony injury to children.
Idaho Code § 18-1501(1). The district court sentenced Espinoza to a unified term of eight years
with three years determinate on each count. Judgment was entered on February 22, 2019, and
Espinoza filed a notice of appeal on April 8, 2019, (forty-five days later). Espinoza is mindful of
the fact that the notice of appeal was not timely filed. Nevertheless, Espinoza appeals asserting
that the district court abused its discretion by imposing excessive sentences.
       Pursuant to Idaho Appellate Rule 21, failure to file a notice of appeal with the clerk of the
district court within the time limits prescribed by the appellate rules deprives the appellate courts
of jurisdiction over the appeal. Idaho Appellate Rule 14 provides, in part:
                Any appeal . . . may be made only by physically filing a notice of appeal
       with the clerk of the district court within 42 days from the date evidenced by the
       filing stamp of the clerk of the court on any judgment, order, or decree of the
       district court appealable as a matter of right in any civil or criminal action.
       Therefore, due to the untimely filing of Espinoza’s notice of appeal, this Court lacks
jurisdiction and this appeal is hereby dismissed.